DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/780,564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they describe substantially similar supporting dampers albeit using different verbiage and somewhat different claim construction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes the limitation: “the at least two second portions comprise: supporting legs--.” It is unclear if each of the at least two second portions comprise a plurality of supporting legs or if each second portion is a respective supporting leg. Based on the disclosure, it will be assumed that each second portion is a respective supporting leg.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ki et al. (herein Ki) (US PG Pub 2016/0017877).Regarding Claim 1:In Figures 3 and 5, Ki discloses a linear compressor (10) comprising: a shell (320) that defines an outer appearance of the linear compressor (see Figure 3) and that extends along a longitudinal direction of the shell (see Figure 3), the shell (320) having a first opening (covered by 340) and a second opening (covered by 360) that are defined at Regarding Claim 2:In Figures 3 and 5, Ki discloses a linear compressor (10), further comprising: a first shell cover (340) that covers the first opening of the shell; and a second shell cover (360) that covers the second opening of the shell (see paragraphs [0039]-[0040]).Regarding Claim 3:In Figures 3 and 5, Ki discloses a linear compressor (10), wherein the supporting Regarding Claim 4:In Figures 3 and 5, Ki discloses a linear compressor (10), further comprising a first supporting damper (510 denoted as 520 in Figure 6) that connects a first end portion of the compressor body to the first shell cover (see paragraph [0078]), the first supporting damper (520) being configured to attenuate vibration of the compressor body (see paragraph [0068]), wherein the supporting damper is a second supporting damper (510 denoted as 560 in Figure 7) disposed at a second end portion of the compressor body opposite to the first end portion (see paragraph [0079]).Regarding Claim 5:In Figures 3 and 5, Ki discloses a linear compressor (10), wherein the at least two second portions (514) radially extend outward from a side of the support part (460) toward the inner surface of the shell (as seen in Figure 5 and 7), are configured to support the side of the support part (support 460 as seen in Figure 7), and are spaced apart from each other by a set angle (angle between two adjacent second portions 514 can be seen in Figure 5).Regarding Claim 6:In Figures 3 and 5, Ki discloses a linear compressor (10), wherein the set angle is in a range from 90° to 120° (as seen in Figure 5, the second portions 514 are equidistant from each other and are disposed around a circle such that the angle between any two Regarding Claim 15:In Figures 3 and 5, Ki discloses a linear compressor (10), wherein the supporting damper (510) is a single body having a V-shape (two adjacent second portions 514 define a V-shape between them), and wherein the first portion and the at least two second portions of the supporting damper are parts of the single body (510, 514 disclosed as a single body in Figure 5).Regarding Claim 17:In Figures 3 and 5, Ki discloses a linear compressor (10), wherein the first supporting damper (520, see Figure 6) comprises: an elastic plate (520) having a plate spring shape (see Figure 5 and paragraph [0068]); a plurality of coupling members (514) disposed at an edge region of the elastic plate (see Figure 5) and coupled to the compressor body (see Figure 6); and a plate fixing member (central portion carrying slits 504, 506, 508) disposed at a center of the elastic plate (emanates from center of plate) and supported by the first shell cover (edges of plate fixing member supported at first shell cover 340 by seat 330).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (herein Ki) (US PG Pub 2016/0017877) .
Ki fails to disclose a support part groove recessed inward from the support part end surface toward the compression body.
It would have been an obvious matter of design choice to include a recessed groove in Ki’s support part end surface, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (herein Ki) (US PG Pub 2016/0017877) in view of Kim (US Patent No. 7,722,335)Ki is silent regarding any mounting legs. However, in Figure 2, Kim discloses a similar linear compressor, further comprising a mounting leg (mounting leg adjacent to 71) disposed at an outer surface of the shell (50) and configured to fix and mount the shell to a base (legs can rest on a base to thereby be mounted), wherein a supporting damper (71, 73, 74) extends from the support part toward a position of the inner surface of the shell corresponding to a position of the outer surface of the shell at which the  mounting leg is disposed (as seen in Figure 2). Hence, based on Kim’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a mounting leg on the outer surface of Ki’s shell at a location corresponding to Ki’s supporting damper (as taught by Kim), since doing so would enable Ki’s compressor to . 
Allowable Subject Matter
Claims 18-24 are allowed.
Claim 18 discloses structure for the supporting damper comprising a supporting leg comprising a first portion coupled to the support part and at least two second portions that extend toward the inner surface of the shell in directions symmetrical to each other with respect to the support part, a contact member disposed at an end of each of the at least two second portions and configured to contact the inner surface of the shell, and an elastic member that connects the end of each of the at least two second portions and an inner end of the contact member that faces the corresponding second portion of the supporting leg. As described in the rejection of claim 1 above, Ki substantially anticipates this limitation but fails to disclose any elastic member at the end of each of the two second portions. Addition of such an elastic member would be unnecessary since Ki’s supporting damper (510) is a plate spring and as such, adding further springs would be redundant and would constitute hindsight reconstruction. 
Claims 19-24 are also allowable as they depend on allowed claim 18.
Claims 8-10 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 discloses in detail, the structure of the second shell cover. Ki fails to disclose all the details of the second shell cover and further does not accommodate the support part. 
Claim 9 depends on claim 8 and so is also allowable. 
Claim 11 discloses: the support part defines a damper mounting part (222) recessed from a circumferential surface of the support part, and wherein the supporting damper comprises a coupling protrusion (314). Ki discloses no such structure and so this structure is considered novel and unique. Modification to add such a structure to Ki’s support part would be largely unnecessary.
Claims 12-14 depend on claim 11 and so are also allowable. 
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The reasons discussed above with respect to claim 18 would also apply here. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant linear compressors with damping structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746